        Case 1:20-cv-00965-AJN-SLC Document 36 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID I. GRAZETTE,

                              Plaintiff(s),

        -v-                                             CIVIL ACTION NO.: 20 Civ. 965 (AJN) (SLC)

ROCKEFELLER, et al.,                                                    ORDER

                              Defendant(s).

SARAH L. CAVE, United States Magistrate Judge.


        On October 27, 2020, the Court ordered pro se Plaintiff David I. Grazette to respond to

Defendants’ Letter-Motion to Stay proceedings (ECF No. 32) by Friday, October 30, 2020. Mr.

Grazette has not yet responded. Accordingly, Mr. Grazette’s deadline to respond to ECF No. 32

is EXTENDED until Monday, November 16, 2020. The Court will decide the Motion to Stay in

due course following receipt of Plaintiff’s response.

        In response to the Valentin order within the Order of Service (ECF No. 19 at 5–6)

Defendant City of New York filed a Letter-Motion (ECF No. 35) identifying one John Doe

defendant (As Police Officer Telles, shield number 03030, of the Brooklyn North Warrant Squad)

and requesting a sixty-day extension to identify the remaining John Doe NYPD defendants.

Defendant City’s request for an extension is GRANTED. The deadline to identify the remaining

NYPD John Doe Defendants referenced in the Valentin order is extended to Monday, January 4,

2021.

        Defense counsel shall send a copy of this order to Plaintiff by email at the email address

listed on ECF.
         Case 1:20-cv-00965-AJN-SLC Document 36 Filed 11/04/20 Page 2 of 2




         The Clerk of Court is respectfully directed to close ECF No. 35 and to mail a copy of this

order to Mr. Grazette at the address below.



Dated:          New York, New York
                November 4, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge

Mail To: David I. Grazette
         285 Pulaski Street
         Apartment 4R
         Brooklyn, New York 11206
